Citation Nr: 0827754	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral ear 
disorders, claimed as otitis media and cholesteatoma.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active military service from November 1979 to 
May 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the service connection claims for bilateral 
otitis media and right ear hearing loss and granted service 
connection for left ear hearing loss, assigning a 
noncompensable evaluation from September 2000.  In a March 
2004 decision, the RO decided to service connect bilateral 
hearing loss, assigning a noncompensable evaluation from 
September 2000.  

By February 2006 decision, the Board denied service 
connection for a bilateral ear disorder, claimed as otitis 
media and cholesteatoma, and denied entitlement to a 
compensable evaluation for bilateral hearing loss.  The 
veteran appealed the Board's decision, with respect to both 
issues, to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2007, the Court issued a Memorandum 
Decision.  The Court noted that the veteran had raised no 
argument with respect to the Board's denial of a compensable 
evaluation for bilateral hearing loss, and deemed that issue 
as abandoned.  With regard to the service connection issue, 
the Court set aside that portion of the Board's February 2006 
decision and remanded that issue for further proceedings 
consistent with the decision.  

In an April 2004 statement the American Legion requested, in 
response to the veteran's telephonic request, that his 
representation by American Legion before VA be terminated.  
Although the veteran was represented by an attorney before 
the Court, since the American Legion revoked its 
representation in April 2004, it appears that the veteran has 
not obtained or requested representation before VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran essentially contends that service connection is 
warranted for his bilateral ear disorders, which have been 
variously diagnosed as bilateral otitis media and 
cholesteatoma.  

As noted above, the Court of Appeals for Veterans Claims, in 
November 2007, issued a Memorandum Decision which set aside 
that portion of the Board's February 2006 decision which had 
denied service connection for bilateral ear disability, 
claimed as otitis media and cholesteatoma, and remanded that 
issue for further proceedings consistent with the decision.  
The Court noted that the Board had relied upon the June 2002 
VA examination in concluding that the veteran's current 
bilateral ear disorders were not linked by competent evidence 
to service.  The Court found that the June 2002 VA 
examination report was an inadequate basis for the Board's 
evaluation and denial of the veteran's claim, because the 
"examiner failed to express any opinion about whether the 
condition was related to service".  The Court also indicated 
that the Board's finding that VA had satisfied its duty to 
assist the veteran was clearly erroneous.  The Court 
concluded that a remand was necessary for VA to provide the 
veteran a thorough medical examination in accordance with its 
duty to assist.  In light of the Court's Memorandum Decision, 
the Board concludes that this matter should be remanded in 
order to schedule the veteran for a VA examination.  

In addition, since the prior Board decision, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the AMC will 
effectuate the new requirements of the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination in order to 
determine the nature and probable etiology 
of any current ear disorders.  The claims 
file must be made available to the 
examiner for review.  The examiner should 
be asked to opine as to whether it is at 
least as likely as not (i.e., to a 
probability of 50 percent or more) that 
any currently diagnosed ear disorder is 
related to the veteran's military service, 
or whether such a relationship is unlikely 
(i.e., less than a 50 percent 
probability).  The examiner must explain 
the rationale for any opinion given.  

2.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case which addresses all 
evidence submitted since the Court's 
November 2007 Decision Memorandum, and be 
afforded the appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

